Citation Nr: 1453004	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  08-04 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a neurological disorder of the left lower extremity, to include sciatica, including as due to service-connected spinal stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980 and from November 1990 to June 1991.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, that, in pertinent part, denied the Veteran's claim for service connection for a neurological disorder of the left lower extremity, to include sciatica, including as due to service-connected spinal stenosis (previously characterized as left sciatica).  

In November 2007, the Veteran testified during a personal hearing at the RO and, in June 2009, he testified during a hearing at the RO before the undersigned.  Transcripts of the hearings are associated with the claims file.  

In July 2010 and September 2012, the Board remanded the Veteran's case to the Agency for Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran has a current left lower extremity neurological disability, including left leg sciatica, associated with his service-connected spinal stenosis.


CONCLUSIONS OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a current left lower extremity neurological disability, including left leg sciatica, including as due to service-connected spinal stenosis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

As this decision grants the benefit sought on appeal, discussion of compliance with the Veterans Claims Assistance Act is unnecessary; the Veteran cannot be prejudiced.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013).

Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In addition, disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service- connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995).  By regulation, VA has placed additional limitations on grants of service connection based on the basis of aggravation.  38 C.F.R. § 3.310(b).

To be present as a current disability, there must be evidence of the condition at some time proximate to date of claim.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013); see McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability requirement is satisfied by evidence of a disability at any time since the claim was filed).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran is competent to report his left leg symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d at 1377; see also 38 C.F.R. § 3.159(a).  The Board finds his reports credible as his statements were detailed and consistent.

The criteria for service connection for a left leg neurological disability, including sciatica, have been met.  See 38 C.F.R. §§ 3.303, 3.310.

Analysis

The Veteran contends that he has left leg pain and numbness since service and, alternatively, that his symptoms are caused by his service-connected spinal stenosis.  

Service connection is in effect for mild spinal stenosis at L3-4 and facet joint arthritis of the lumbar spine, currently evaluated as 40 percent disabling under Diagnostic Code 5243-5237.  38 C.F.R. § 4.71a (2014).

The rating criteria for evaluating back disability direct that associated neurologic abnormalities should be rated separately when assigning a rating for a service-connected disability of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243, Note (1).  

In this case, the Veteran filed a claim for an increased rating for spinal stenosis in April 2005.  In a February 2007 written statement, his representative noted that a January 2005 VA medical record included evidence indicating that the Veteran had left leg sciatica (since April 2005).

Here, the medical and other evidence is in relative equipoise as to whether the Veteran has left leg sciatica currently.  In statements to medical providers and during his hearings, the Veteran consistently reported experiencing pain and numbness shooting down his left leg.  

A VA treatment record, dated in January 2005, shows that the Veteran had intermittent left sciatica to the knee, evidencing symptoms at the time of his April 2005 claim.  See Romanowsky v. Shinseki, 26 Vet. App. at 294 (the Board may consider a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability).  See also McLain v. Nicholson, 21 Vet. App. at 321.

Additionally, a VA examiner in January 2007 noted that the Veteran had left leg paresthesia in the entire leg.  

In a November 2007 VA neurology consult, the clinician noted the Veteran's complaints of intermittent left lower extremity numbness.  He reported that his leg ached when the feeling returned and he had his symptoms for eight years.  Objectively, the clinician recorded trace, or abnormal, reflexes in the knee, and quadriceps and ileopsoas muscle strength was slightly diminished (4+, instead of the normal 5).  A left leg disability was not diagnosed at that time.  

A February 2008 private treatment record indicates that the Veteran's lumbar spine magnetic resonance image (MRI) showed mild left S-1 nerve root impingement.

But, results of an electromyography/peripheral nerve study performed by VA in June 2007 included a normal left lower extremity.  In October 2012, a VA found normal sensory, reflex, and strength test results and no objective signs of radiculopathy.  These negative findings are highly probative.  However, the other medical providers noted the Veteran's sciatica symptoms and recorded objective evidence of nerve root impingement.  As such, the evidence is, at the very least, in relative equipoise as to the question of whether the Veteran has objective signs of disability.  In such cases, the benefit of the doubt is resolved in his favor.  See 38 C.F.R. § 3.102; Gilbert.  Therefore, the Board finds he has a current left leg disability.  

Here, the evidence shows that the Veteran's current sciatica symptoms are associated with his service-connected spinal stenosis.  

During the Veteran's second term of active service, April 1991 treatment records include his complaints of leg numbness associated with complaints of low back pain.  As noted, service connection is currently in effect for mild spinal stenosis at L3-4 and facet joint arthritis of the lumbar spine.  Any associated neurologic disability should be considered service-connected and rated separately.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243, Note (1).  

The private provider in February 2008 gave a positive opinion as to the relationship between the Veteran's service-connected spine disability and the Veteran's current symptoms.  He reported that "[the Veteran's] lumbar spine MRI scan shows a small central disc that is causing some mild left S-1 nerve root impingement."  There is no other medical opinion of record on the relationship between the low back disability and left leg sciatica symptoms.  

In sum, the evidence shows that the Veteran has current left leg neurological disability, including sciatica, causally related to his service-connected spinal stenosis.  Resolving all doubt in the Veteran's favor, service connection for a left leg neurological disability, including sciatica, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.303, 3.310; Gilbert.

ORDER

Service connection for a left leg neurological disability, including sciatica, is granted.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


